Missouri Court of Appeals
                           Southern District


MAY 26, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33530

     Re:   In Re the Adoption of
           A.C.W. and L.G.W.,
           R.C.W., Natural Father,
           Appellant,
           v.
           B.H.C. and J.D.C.,
           Petitioners-Respondents,
           and
           DEPARTMENT OF SOCIAL
           SERVICES, CHILDREN’S DIVISION,
           Respondents-Respondents,
           and
           JASPER COUNTY JUVENILE
           OFFICE,
           Respondents-Respondents.